—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 4, 1994, which reduced claimant’s weekly unemployment insurance benefits pursuant to Labor Law § 600 (7).
The Unemployment Insurance Appeal Board ruled that *739claimant’s unemployment insurance benefits were properly reduced from $300 per week to zero after claimant’s previous employer paid claimant his profit-sharing pension benefits in a lump sum, which claimant reinvested in an individual retirement account (IRA) (see, Labor Law § 600 [7]). Claimant challenges the Board’s decision, contending that the roll-over of his pension benefit funds into an IRA did not constitute the receipt of his pension within the meaning of Labor Law § 600 (7). We disagree.
Substantial evidence supports the Board’s finding that claimant’s profit-sharing pension was fully funded by claimant’s employer, thereby warranting the full reduction of claimant’s unemployment benefits (see, Matter of Chriscaden [Sweeney], 232 AD2d 803). Additionally, Labor Law § 600 (7) provides for the reduction of unemployment insurance benefits, including those from a profit-sharing plan, where an employee receives retirement benefits, regardless of whether he or she chooses to have the retirement payments distributed in monthly installments or in a lump-sum payment that is then reinvested in an IRA (see, Matter of Rolland [Eastman Kodak Co.—Sweeney], 232 AD2d 710; Matter of Skinder [Sweeney], 226 AD2d 796). Accordingly, we conclude that the Board’s decision should not be disturbed.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.